Citation Nr: 0710386	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-34 350	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of bronchial 
pneumonia.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for residuals of 
bronchial pneumonia.  In March 2005, the Board remanded the 
appeal to the RO for further evidentiary and procedural 
development.  Thereafter, the denial of VA compensation for 
bronchial pneumonia residuals was confirmed in an October 
2006 rating decision.  The case was returned to the Board in 
January 2007. 


FINDINGS OF FACT

On November 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

As previously stated, the Board remanded the issue on appeal 
to the RO for further evidentiary and procedural development 
in March 2005.  In the course of the appeal, the veteran 
submitted a signed written statement to VA in November 2005, 
in which he referred to his pending appeal for service 
connection for residuals of bronchial pneumonia, expressed 
frustration over the fact that his service medical records 
were lost and presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center storage 
facility, and explicitly stated "I am tired of waiting (for 
resolution of my appeal)!  Please cancel my claim!"  On July 
20, 2006, VA sent correspondence to the veteran at his last 
known mailing address, in which VA noted that the veteran 
appeared to be withdrawing his appeal in his November 2005 
letter.  VA requested that the veteran clarify whether or not 
he intended to withdraw his appeal and stated that if he did 
not respond within 30 days (i.e., by August 20, 2006), VA 
would cancel his appeal as requested.  Thereafter, no timely 
response was received from the veteran in this regard.  

In October 2006, VA sent the veteran a supplemental statement 
of the case, which addressed the issue on appeal.  The 
veteran replied in October 2006 with a brief letter in which 
he stated, in essence, that VA had no records to support his 
claim, and he had no objective evidence in his own possession 
to substantiate it.  

In view of the foregoing discussion, the Board concludes that 
the appellant has formally withdrawn his appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is therefore 
dismissed.




ORDER

The appeal of an April 2003 rating decision denying the 
veteran's claim for service connection for residuals of 
bronchial pneumonia is dismissed.



		
RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


